Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-33 and 35-45 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching of combination in the art of a heavy load tyre with a tread band comprising, a plurality of circumferential grooves, transverse grooves between axially consecutive circumferential grooves defining blocks, wherein each block has a radially outer top surface, said transverse grooves comprise first and second segments, wherein the width of the second is less than the first, said first segment at least partially delimited by walls of two blocks, wherein said walls comprise circumferentially opposite lateral walls and a head wall arranged at a right angle to the lateral walls, said head wall opposing a circumferential groove, wherein said first segment is delimited by circumferentially opposite lateral walls and said head wall, and there is at least one filling element contained within said first segment with particular dimensions.

The closest prior art is Fujioka, which teaches a heavy load tyre with a tread band comprising, a plurality of circumferential grooves, transverse grooves between axially consecutive circumferential grooves defining blocks, wherein each block has a radially outer top surface, said transverse grooves comprise first and second segments, said first segment at least partially delimited by walls of two blocks, and there is at least one filling element within said first segment. However, Fujioka does not teach the width of the second segment being less than the first, the filling element being contained within, wherein said walls comprise circumferentially opposite lateral walls and a head wall arranged at a right angle to the lateral walls, said head wall opposing a circumferential groove, wherein said first segment is delimited by circumferentially opposite lateral walls and said head wall, and the particular dimensions of the filling element.

While one of ordinary skill in the art could attempt to use Wakizono and Ochiai to teach the width of the second segment being less than the first, the filling element being contained within, and the particular dimensions of the filling element, this combination still doers not properly teach wherein said walls comprise circumferentially opposite lateral walls and a head wall arranged at a right angle to the lateral walls, said head wall opposing a circumferential groove, wherein said first segment is delimited by circumferentially opposite lateral walls and said head wall, as is shown in the applicants arguments/remarks filed 06/17/2022 on pages 7-10. Because there is no better teaching or combination in the art, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748